PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LI et al.
Application No. 16/879,876
Filed: 21 May 2020
For: SINGLE MODE FIBER DISTRIBUTED TEMPERATURE SENSING WITH IMPROVED NOISE CHARACTERISTICS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
February 03, 2021, to revive the above-identified application.   

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Notice to File Corrected Application Papers mailed on June 01, 2020, which set a statutory period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on August 02, 2020.  A Notice of Abandonment was mailed February 02, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the
reply in the form of a Response to Notice to File Corrected Application Papers, including an Substitute Specification in compliance with 37 CFR 1.125, replacement drawings, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay.

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Data Management for processing into a patent.

 

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET 


cc:   Jeffrey Brosemer
       138 Telegraph Hill Road S
        Holmdel, NJ  07733